Filed 9/21/20 In re Rubi C. CA2/4
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.



          IN THE COURT OF APPEAL OF THE STATE OF
                        CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                            DIVISION FOUR


In re RUBI C., a Person Coming                                                     B301266
Under Juvenile Court Law.
LOS ANGELES COUNTY                                                                 (Los Angeles County
DEPARTMENT OF CHILDREN                                                             Super. Ct. No. 19CCJP01175C)
AND FAMILY SERVICES,

           Plaintiff and Respondent,

v.

C.C.,

           Defendant and Appellant.



     APPEAL from orders of the Superior Court of Los
Angeles County, Craig S. Barnes, Judge. Affirmed.
     Robert McLaughlin, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Office of the County Counsel, Mary C. Wickham,
County Counsel, Kristine P. Miles, Assistant County
Counsel, and Jessica S. Mitchell, Deputy County Counsel,
for Plaintiff and Respondent.
     ________________________________________________

                      INTRODUCTION
      Appellant C.C. is the father of minor Rubi C. (born
February 2016). Sandra C. is Rubi’s mother. In October
2018, C.C. had been in a relationship with Sandra for eight
years (married for four), during which time he had helped
raise her two children, Dayana C. (born February 2006) and
Fernando C. (born April 2004). In the proceedings below,
after finding that C.C. had sexually abused Dayana, the
court removed Rubi from his custody, placed her with
Sandra, and ordered him to stay away from Dayana and the
family home. In this appeal, C.C. contends that substantial
evidence does not support the court’s jurisdictional or
dispositional orders, and that the court could have employed
alternate means short of removal to protect Rubi. Finding
no error, we affirm.

         STATEMENT OF RELEVANT FACTS

     A.    Dayana Accuses C.C. of Sexual Abuse
     On October 18, 2018, a teacher saw 12-year-old Dayana
“sobbing” while being comforted by two friends. She had told
these friends that C.C. had been sexually abusing her, and




                             2
they urged her to tell the school counselor. Dayana did, and
the counselor reported the accusation to the principal, who
in turn reported it to the police. While the principal waited
with Dayana for the police to arrive, Dayana told her about
the abuse. The principal later reported that Dayana was
very emotional during this time, “had a meltdown for 45
minutes,” and was “sobbing uncontrollably.” When two male
police officers arrived, Dayana refused to go with them to the
station, and the principal agreed to take Dayana in her own
car. On the drive, Dayana reiterated the abuse allegations,
telling the principal that C.C. had been touching her thighs
and “every private part” at home or in the car when no one
else was present. According to the principal, Dayana
reported the abuse began about two years earlier when she
entered puberty.
      The Department of Children and Family Services
(DCFS) was alerted by the police, and a children’s social
worker (CSW) spoke with Dayana at the police station.
Dayana stated that she lived at home with her brother
Fernando, her stepsister Rubi, her mother Sandra, and her
stepfather C.C. C.C. had been in Dayana’s life since she was
very young and, because he took on a fatherly role, she
thought of him as her father and called him her father. She
reported that, starting approximately a year ago, C.C. had
begun touching her in ways that made her uncomfortable.
The first such instance occurred halfway through the sixth
grade, when C.C. hugged her from behind, placing his hand




                              3
on her stomach, and then kissing her on the cheek.1 After
that day, he began giving her these “weird” hugs, as well as
touching her over her clothes, squeezing her breasts, and
touching and slapping her buttocks. On one occasion, he had
her sit on his lap for five minutes, though she did not want
to. In a recent incident, C.C. insisted Dayana lay in bed with
him, threatening to tell Sandra that she was being
disobedient if she refused. Though the rest of the family was
in the home when the lap-sitting incident occurred, and Rubi
was in the home when the bed incident occurred, no one saw
anything, and C.C. told her not to tell her mother.
       Dayana stated that the previous day, C.C. had told
Sandra Dayana was being disobedient, and Sandra reacted
by taking Dayana’s phone away, causing her to run crying to
the bathroom. After Sandra told her to come out, Dayana
responded that her mother “did not know everything that
was going on.” When Sandra responded that Dayana needed
to listen to C.C., Dayana became angry and told her mother
that C.C. had been touching her body. Sandra told C.C. to
take the other children to school, kept Dayana at home, and
asked her what she wanted to do, giving her the option of
talking to law enforcement or setting up cameras in the
home to catch C.C. in the act. Dayana said she did not know
what she wanted. After C.C. returned that afternoon,
Sandra spoke with him, and C.C. did not speak with Dayana
for the rest of the night. Dayana believed she was now safe

1    Dayana was in the seventh grade at this time.




                              4
in her home because Sandra had told C.C. not to touch her
again. The next day at school, when asked by a friend why
she was absent, Dayana revealed the abuse, and was
encouraged to disclose it; Dayana then told a school staff
member.
      At the police station, after the CSW finished her
interview with Dayana, Dayana repeatedly asked whether
C.C. would be arrested. When the CSW stated she did not
know, Dayana began to cry and said she did not want C.C.
arrested and expressed regret in disclosing the allegations.
      The CSW spoke with Sandra and Fernando later that
day. Sandra confirmed she had taken Dayana’s phone away
the previous morning because Dayana was not listening to
either C.C. or her. Sandra also confirmed Dayana had told
her that she (Sandra) “did not know everything that was
going on.” Sandra claimed, however, that Dayana had
reported only that C.C. had touched her shoulder area, and
had denied C.C. ever touched her on the breasts or buttocks,
or had done anything else. Sandra denied ever seeing C.C.
behave in a sexualized way with Dayana or any of the other
children. She also stated she had asked C.C. about Dayana’s
allegations, and he had denied ever abusing her, instead
reporting that Dayana had previously told him she would
“say things about him” if Sandra took away her phone.
Fernando, who, like Dayana, thought of C.C. as his father,
indicated he felt safe with C.C.




                             5
      Later that day, the CSW called C.C., who denied the
allegations, but declined to speak in person with the CSW,
because he had retained an attorney.

      B.    Dayana Recants
      On October 20, 2018, Sandra left a voicemail for the
CSW, informing her that Dayana had recanted and stated
that she had invented the allegations because she was upset
with C.C. The CSW visited the home on October 24 and
Sandra informed the CSW that on October 20, Dayana had
been crying all day, and told Sandra she had lied, and “did
not think that it was going to turn out this way.” Sandra
reported Dayana had asked why C.C. had not returned
home, and when Sandra stated it was to protect Dayana,
Dayana cried harder and stated she had lied because she
was mad at him. Sandra believed Dayana invented the
allegations “but still ha[d] uncertainty.” She also relayed
that Dayana had spoken with C.C. on the phone to ask for
forgiveness, and that Fernando was angry at C.C.’s absence.
She agreed to have Dayana undergo a forensic interview and
exam.
      In a private conversation with the CSW, Dayana
apologized, claiming to have invented the allegations. She
stated that when she woke up Saturday morning (i.e.,
October 20), she realized her lie was affecting her family
“way more than she hoped,” noting C.C. had not been home
and Rubi had asked about him. Dayana claimed she
fabricated the story because she was upset with the way C.C.




                             6
ordered her around, and because he told Sandra to take her
phone away when she was disobedient. She also said she
was angry over her lack of a relationship with her biological
father. She repeatedly denied that anyone told her to
recant, but stated she did not want C.C. to be arrested, or for
Rubi to grow up without a father. Dayana also agreed to a
forensic interview and exam.
      In November 2018, the CSW spoke with the principal
at Dayana’s school, who stated she believed Dayana’s initial
disclosures were genuine. The principal noted that Dayana
had never recanted the allegations to her, but instead had
made comments about how she (Dayana) had “‘ruined
everything’” and “‘should have not said anything.’”
      In December 2018, the CSW again met with Sandra
and the children. Sandra reported C.C. had returned home a
few days before Thanksgiving, and things were going well.
Sandra stated she had not left Dayana in C.C.’s care because
although they were interacting well, Sandra still had some
uncertainty as to what had happened. Dayana confirmed
Sandra took her everywhere she went, even if Dayana
preferred to stay home.
      In January 2019, DCFS received a call from the
forensic examiner, confirming Dayana had recanted her
abuse allegations. The examiner cautioned, however, that
Dayana’s recantation did not mean the abuse did not occur.
One week later, the CSW made a follow-up visit; Sandra and
Dayana reiterated everything was fine, and there were no




                              7
issues with C.C., but Sandra was still not leaving Dayana
alone with C.C.

      C.    Charges Are Filed Against C.C.
      The police conducted their own investigation, speaking
with Dayana’s two friends, the school counselor, and the
principal. Dayana’s friends stated she had been upset that
morning and told them she had been sexually abused by C.C.
The counselor stated Dayana had come in with two friends,
seemed “‘very on edge’ as if she did not want to be there,”
and was crying. At the urging of her friends, Dayana told
the counselor C.C. had been touching her inappropriately,
and that she had told her mother, but was scared that her
mother was upset.
      The principal stated she had learned of the abuse from
the school counselor, and that Dayana had been very
emotional while they waited for the police to arrive. When
she checked in on Dayana several days later, Dayana said
her brother was upset with her for making a report and was
no longer speaking to her. She “‘broke down crying’” and
stated she wanted to take it all back because Fernando was
mad, and she did not want Rubi to grow up without a father.
She also did not want her mother to be stressed out and to
struggle financially. Dayana stated that if anyone asked her
about the allegations, she would say she had fabricated
them.
      DCFS learned that the City Attorney had watched the
video of the police interviewing Dayana and stated her




                             8
“affect was concerning” and appeared to indicate she was
credible. On February 19, 2019, child abuse charges were
filed against C.C. He originally entered a plea of not guilty
but in May 2019, changed his plea to “no contest” to two of
the charges as part of a plea bargain.2

     D.       DCFS Removes the Children and Files a
              Petition
      A day after criminal charges were filed, the juvenile
court issued a removal order, and DCFS detained the
children. Two days later, DCFS filed a petition under
Welfare and Institutions Code section 300, subdivisions
(b)(1), (d), and (j) (Sections 300(b)(1), 300(d), and 300(j),
respectively). Each count identically alleged that: “On prior
occasions . . . [C.C.] sexually abused . . . Dayana by fondling
the child’s breasts, buttocks, thighs and inner legs. [C.C.]
hugged the child from behind making the child
uncomfortable. [C.C.] forced the child to lay in bed with
[him]. [C.C.] would have the child sit on [his] lap. [C.C.] told
the child not to tell the mother about the sexual abuse. The
mother knew or reasonably should have known of the sexual
abuse of . . . Dayana by [C.C.] and failed to protect the child
by allowing [C.C.] to reside in the home with the child. The
mother reported that she believes [C.C.]’s assertion that he

2     In a later motion to withdraw his plea, C.C. claimed his
attorney had pressured him to accept the offer. At the time the
instant case was adjudicated, the motion to withdraw was still
pending.




                                9
did not sexually abuse the child. Such sexual abuse of the
child by [C.C.] and the mother’s lack of protection of the
child, endanger . . . Dayana’s physical health and safety and
place the child and the child’s siblings, Fernando and Rubi[,]
at risk of serious physical harm, damage, danger, sexual
abuse and failure to protect.” Fernando (then 14 years old)
and Rubi (then three years old) were named in all three
counts, and Dayana (then 13 years old) was named in the
counts under Sections 300(b)(1) and (d).
      After C.C. and Sandra denied the petition, the court
found a prima facie case for detaining the children, and
placed Rubi in shelter care. Because of the criminal charges
filed against C.C., at C.C.’s request, the court ordered DCFS
not to interview him.

     E.      DCFS Continues to Investigate; Dayana
             Continues to Deny Abuse Occurred
      In March 2019, a dependency investigator interviewed
Dayana, who continued to claim she had fabricated the
initial allegations because she was angry at C.C. She stated
she had thought making the allegations would force C.C. to
leave the home, but did not realize it was going to be a “big,
big, big problem.” Sandra maintained she did not believe
C.C. had abused Dayana because Dayana had recanted the
allegations.
      In its April 2019 report, DCFS concluded that “[a]t this
time, it is the assessment of DCFS as well as that of Law
Enforcement, that . . . Dayana’s original disclosure of abuse




                              10
was truthful, and that the child recanted only after seeing
the results of her disclosure to include disrupting her family
and upsetting her mother, which the child appears to
regret.” DCFS therefore recommended the children remain
detained from their parents.

     F.      The Court Finds Jurisdiction and Removes
             Rubi
      On August 1, 2019, the court held the adjudication and
disposition hearings. After the court found C.C.’s conviction
and plea inadmissible due to the pending motion to
withdraw his plea, Dayana testified in chambers that she
had fabricated the abuse allegations because she was mad at
C.C. for telling her to do chores. She also testified she
wanted to go home, and be with her entire family, including
C.C.
      DCFS argued the court should find jurisdiction despite
Dayana’s recanting, pointing to her initial disclosure, the
implausibility of Dayana’s invention of a detailed story of
abuse due to something “as minor as” being told to do chores
and having her cell phone taken away, and Dayana’s
motivation to recant so she could return home and make
everything go away. Rubi’s counsel joined DCFS in arguing
the court should find jurisdiction, noting that Dayana’s
initial disclosures were detailed and consistent and were
made to multiple parties -- including her friends, her
mother, the school principal, law enforcement, and the CSW.
The reported abuse had occurred over a period of time and




                              11
Dayana’s behavior was consistent with that of an abuse
victim. Rubi’s counsel also argued that the child’s biological
relationship with C.C. did not insulate her from risk,
because C.C. had been in Dayana’s life since she was
approximately five years old and acted as her father, yet still
abused her. The remaining four counsel (representing
Fernando, Dayana, Sandra, and C.C.) all asked the court to
dismiss the petition because Dayana had recanted, and they
did not believe the abuse had occurred.
      The court, expressly recognizing that “these are not
easy cases,” emphasized that it “went through this with a
fine-tooth comb to make sure that those scales had the
evidence properly on each side to see if the burden had been
met, recognizing that Dayana has recanted; recognizing, as
well, that there are a whole host of reasons why a child may
recant.” The court sustained the petition as to Dayana,
concluding that abuse had occurred despite her recanting,
noting her consistency in describing the abuse and precision
in describing the parts of her body that were touched, her
emotion in making the allegations, and her lack of
exaggeration.
      Regarding Rubi, while the court initially expressed
doubt whether she was at risk, it ultimately sustained the
petition as to her because she was of the same sex as
Dayana, and C.C.’s status as a father figure to Dayana had
failed to protect her from abuse.3 The court removed Rubi

3    The court dismissed the petition as to Fernando.




                              12
from C.C., released her to Sandra under DCFS supervision,
and ordered C.C. to stay away from both Dayana and the
family home. C.C. appealed the next day.
     On February 3, 2020, two days before C.C. filed his
opening brief, the court awarded joint legal custody of Rubi
to Sandra and C.C., but awarded physical custody only to
Sandra, granting C.C. supervised visits for a minimum of six
hours per week. It then terminated jurisdiction.

                       DISCUSSION

      A.    The Appeal Is Not Moot
      Though DCFS urges us to find C.C.’s appeal moot
because the juvenile court has terminated the dependency
action, “the question of mootness must be decided on a case-
by-case basis.” (In re Joshua C. (1994) 24 Cal.App.4th 1544,
1547.) Termination of a dependency action “should not
preclude review of a significant basis for the assertion of
jurisdiction where exercise of that jurisdiction has resulted
in orders which continue to adversely affect appellant. If the
jurisdictional basis for orders restricting appellant’s
visitation with, and custody of, [a minor] is found by direct
appeal to be faulty, the orders would be invalid. Moreover,
refusal to address such jurisdictional errors on appeal by
declaring the case moot has the undesirable result of
insulating erroneous or arbitrary rulings from review.” (Id.
at 1548.) Here, the court’s custody order granted sole
physical custody of Rubi to Sandra and provided C.C. with




                             13
only limited, monitored visitation. This order continues to
adversely affect C.C. If the jurisdictional basis for that order
was found to be faulty, the order would be invalid. We
therefore consider C.C.’s appeal on the merits.4

      B.    The Court Did Not Err in Finding
            Jurisdiction
      “‘[W]e review both the jurisdictional and dispositional
orders for substantial evidence. [Citation.] In doing so, we
view the record in the light most favorable to the juvenile
court’s determinations, drawing all reasonable inferences
from the evidence to support the juvenile court’s findings
and orders. Issues of fact and credibility are the province of
the juvenile court and we neither reweigh the evidence nor
exercise our independent judgment. [Citation.] . . . ‘The
ultimate test is whether it is reasonable for a trier of fact to
make the ruling in question in light of the whole record.’

4     The cases DCFS cites in support of its argument are
distinguishable. (In re C.C. (2009) 172 Cal.App.4th 1481, 1488-
1489 [appeal moot because family law exit order granted mother
the relief she sought through her appeal]; In re Dani R. (2001) 89
Cal.App.4th 402, 404-406 [appeal on substantial evidence
grounds regarding lack of services provided to Mother moot when
juvenile court subsequently provided the requested services and
parents stipulated to express findings admitting the orders were
supported by substantial evidence]; In re E.T. (2013) 217
Cal.App.4th 426, 436 [appeal of order granting custody to
biological father not moot even though juvenile court
subsequently removed minor from his custody because “allowing
the court’s order to stand may have collateral consequences”].)




                               14
[Citation.]” [Citation.]’” (In re Joaquin C. (2017) 15
Cal.App.5th 537, 560.)

           1.      Substantial Evidence Supports the
                   Jurisdictional Order
      The court found Rubi to be a dependent under Sections
300(b)(1), 300(d), and 300(j). “When a dependency petition
alleges multiple grounds for its assertion that a minor comes
within the dependency court’s jurisdiction, a reviewing court
can affirm the juvenile court’s finding of jurisdiction over the
minor if any one of the statutory bases for jurisdiction that
are enumerated in the petition is supported by substantial
evidence. In such a case, the reviewing court need not
consider whether any or all of the other alleged statutory
grounds for jurisdiction are supported by the evidence.” (In
re Alexis E. (2009) 171 Cal.App.4th 438, 451.) Because we
conclude substantial evidence supports the court’s
jurisdictional findings under Section 300(j), we need not
consider whether the jurisdictional findings under Sections
300(b)(1) or 300(d) are also supported.
      Under Section 300(j), the court has jurisdiction if: (a)
“[t]he child’s sibling has been abused or neglected, as defined
in subdivision . . . (d)”; and (b) “there is a substantial risk
that the child will be abused or neglected, as defined in those
subdivisions.” (Section 300(j).) Here, substantial evidence
supports both that Rubi’s half-sister Dayana was abused as
defined in Section 300(d) (providing that a minor can be
found to be a dependent if “[t]he child has been sexually




                              15
abused . . . by . . . a member of his or her household”), and
that Rubi was at substantial risk of suffering the same
abuse.

                 (a)    Substantial Evidence Supports the
                        Court’s Finding That Dayana Was
                        Abused
      Though Dayana claimed to have fabricated the abuse
allegations because she was angry at C.C. and initially
wanted him to leave, the first people she told after her
mother were her two friends, who had no power to compel
any action regarding C.C.; Dayana told the school counselor
only at their urging. She repeated the allegations thereafter
to the school principal, law enforcement, and the CSW. As
the court noted, Dayana was precise in describing the parts
of her body that were touched and consistent in describing
the types of abuse, without the exaggeration often associated
with fabrications. Dayana was very emotional during the
disclosure, and she recanted only after realizing that C.C.
had not come home, that Fernando was angry with her, and
that Rubi had asked where C.C. was. Dayana also revealed
she did not know her disclosure would lead to a “big, big, big
problem,” and she was worried about both her mother’s
stress at financially supporting the family without C.C., and
Rubi’s growing up without a father. As other courts have
noted, “child victims of sexual abuse frequently recant their
allegations.” (In re S.A. (2010) 182 Cal.App.4th 1128, 1148
[summarizing testimony from expert on child sexual abuse].)




                               16
On these facts, we find ample evidence to support the court’s
finding that Dayana’s original allegations of abuse by C.C.
were true, and that she recanted only because she was
distraught over the resulting consequences of her reporting
such abuse.

                 (b)    Substantial Evidence Supports the
                        Court’s Finding That Rubi Was at
                        Risk
      “[A]ppellate courts have rarely if ever been faced with a
situation in which a father sexually molests one female
minor in the household and the juvenile court does not find
another female minor in the household to be at risk. The
cases cited categorically state that aberrant sexual behavior
directed at one child in the household places other children
in the household at risk, and this is especially so when both
children are females.” (Los Angeles County Dept. of Children
& Family Services v. Superior Court (2013) 215 Cal.App.4th
962, 970 (LACDCFS).) C.C. argues the court erred in finding
jurisdiction because both the “magnitude” and likelihood of
abuse was low. We disagree.
      We find In re Andy G. (2010) 183 Cal.App.4th 1405
(Andy G.) instructive. There, the juvenile court found that
two-year-old Andy’s father had sexually abused Andy’s half-
sisters (aged 12 and 14), who were not his biological
daughters. (Id. at 1407.) Specifically, he fondled one girl’s
breast and exposed her to pornography and masturbated in
her presence; he fondled the other’s vagina and exposed his




                              17
penis to her (the last incident occurring while Andy was in
the same room). (Id. at 1408.) As a result, the court
assumed jurisdiction over Andy, and removed him from his
father. (Id. at 1410.) The Court of Appeal upheld the orders,
finding that “‘aberrant sexual behavior by a parent places
the victim’s siblings who remain in the home at risk of
aberrant sexual behavior.’” (Id. at 1414, quoting In re P.A.
(2006) 144 Cal.App.4th 1339, 1347 [affirming a juvenile
court order removing two boys from a father who was found
to have sexually abused his daughter].)
      Like the father in Andy G., C.C. was also found to have
abused two-year-old Rubi’s 12-year-old half-sister who was
not his biological daughter. Moreover, at least two incidents
of abuse occurred when Rubi was in the home. While the
abuse in Andy G. was more severe than the abuse in this
case, the likelihood of abuse is greater because Rubi is the
same sex as the victim, whereas the minor in Andy G. was of
the opposite sex. Additionally, C.C. abused Dayana even
though he had raised her since she was five years old and
Dayana considered him her father, suggesting a parental
bond with C.C. would not prevent abuse. On this record,
substantial evidence supports the court’s finding of
substantial risk to Rubi.

     C.    C.C.’s Arguments to the Contrary Are
           Unavailing
     C.C. proffers four arguments why Rubi “did not fall
within the parameters of the ‘at risk’ categories established




                              18
by the appellate courts of this state,” citing several cases.
We note preliminarily that none of the cited cases suggests
the factors discussed constitute the sole basis for affirming a
finding of jurisdiction. Nevertheless, we address each of his
arguments below.
      First, C.C. argues that Rubi was not “similarly
situated” to Dayana because Rubi was three years old at the
time of the hearing, and was C.C.’s biological daughter,
whereas Dayana was 12 when she reported the abuse, and
was not C.C.’s biological daughter. But the Court of Appeal
has held that a seven- or eight-year difference between an
abused sibling and a minor may support removal.5 (In re
Ana C. (2012) 204 Cal.App.4th 1317, 1319-1320, 1325, 1332
[affirming jurisdiction over minor who was three or four
years old at the time of hearing, based on finding that
minor’s father had begun sexually abusing his stepdaughter
when she was 10 or 11 years old].) Moreover, any
“distinction between a stepdaughter and a biological
daughter is contrary to the holdings and language of the
cases that suggest sexual abuse of one child in the household
puts at risk other children in the household.” (LACDCFS,
supra, 215 Cal.App.4th at 970.) This is especially so here, as




5     Dayana alleged that C.C. began abusing her when she was
in the sixth grade, or when she was 11 years old.




                              19
C.C. had raised Dayana as a daughter since she was five,
and she thought of him as her father.6
      Second, C.C. argues there was no evidence Rubi was
ever directly exposed to any acts of sexual abuse. But there
was evidence that for at least two of the incidents of abuse,
Rubi was in the home. As in Andy G., Rubi’s presence while
the abuse occurred demonstrated “at best, a total lack of
concern for whether [the minor] might observe [father’s]
aberrant sexual behavior” and was further evidence
supporting a finding of jurisdiction. (Andy G., supra, 183
Cal.App.4th at 1414.)
      Third, C.C. argues that except for his abuse of Dayana,
there was no evidence he engaged in inappropriate behavior
with Rubi. But “‘[t]he court need not wait until a child is
seriously abused or injured to assume jurisdiction and take
the steps necessary to protect the child.’” (In re I.J. (2013)
56 Cal.4th 766, 773; see also In re D.G. (2012) 208
Cal.App.4th 1562, 1573 [where father was found to have
sexually molested D.G., who was not his biological daughter,
finding of jurisdiction over L.C. was affirmed, though L.C.



6      In re Luis H. (2017) 14 Cal.App.5th 1223, cited by C.C., is
inapposite. In Luis H., the issue was whether the evidence in the
juvenile court “‘was (1) “uncontradicted and unimpeached” and
(2) “of such a character and weight as to leave no room for a
judicial determination that it was insufficient to support”’” the
court’s dismissal of the petition. (Id. at 1227.) Here, the issue is
whether sufficient evidence supports a finding of jurisdiction.




                                20
was his biological daughter, and “he did nothing
inappropriate to L.C.”].)
     Finally, C.C. argues that aside from the criminal
charges filed in connection with his abuse of Dayana, C.C.
had no history of criminal or sexual misconduct. Regardless,
no authority holds that a lack of criminal history overcomes
other evidence.

         D. The Court Did Not Err in Removing Rubi
            from C.C.
      We review the dispositional order for substantial
evidence. (In re Joaquin C., supra, 15 Cal.App.5th at 560.)
C.C. argues the court erred in removing Rubi from him
because the jurisdictional order was erroneous and because
there was insufficient evidence of risk to Rubi, as there was
no evidence he had ever abused her, and Dayana had
recanted. He also argues the court could have permitted him
to live with Rubi “subject to stringent conditions of
supervision, in-home counseling, and unannounced visits”
and/or “conditioned [his] physical custody of Rubi upon his
continued engagement in sex abuse and individual mental
health counseling.”7 As explained above, the court did not

7     C.C. additionally argues the court erred by failing to follow
Welfare and Institutions Code section 361, subdivision (e), by
explicitly stating the facts supporting its conclusion that
reasonable efforts were made to prevent Rubi’s removal. Though
C.C. admits he “did not specifically object to the court’s failure to
make the requisite factual findings under section 361,
subdivision (e),” citing In re Rebecca S. (2010) 181 Cal.App.4th
(Fn. is continued on the next page.)




                                       21
err in finding jurisdiction, and substantial evidence supports
the court’s finding that Rubi faced a substantial risk of
sexual abuse. Nor would the alternate means proposed by
C.C. have effectively protected Rubi.
      Supervision and unannounced DCFS visits would be
inadequate to protect Rubi. In Los Angeles County Dept. of
Children & Family Services v. Superior Court (2006) 145
Cal.App.4th 692, our colleagues in Division Seven issued a
writ of mandate ordering a juvenile court to vacate its order
permitting a father who had molested his son to return home
“on the condition his contact with [his son] be monitored at
all times.” (Id. at 698.) Division Seven found that “when the
threat to the dependent child is the likely recurrence of
sexual abuse, the concept of monitored visitation is
fundamentally incompatible with around-the-clock in-home
contact.” (Id. at 699.) While Rubi had not been abused, the
same reasoning applies: the type of abuse Dayana endured --


1310, he argues this is a question of law and not subject to
forfeiture. As Rebecca S. recognized, “‘[A] reviewing court
ordinarily will not consider a challenge to a ruling if an objection
could have been but was not made in the trial court. [Citation.]
The purpose of this rule is to encourage parties to bring errors to
the attention of the trial court, so that they may be corrected.
[Citation.]’” (Id. at 1313, quoting In re S.B. (2004) 32 Cal.4th
1287, 1293.) While we have discretion to consider C.C.’s
argument, we decline to do so because (a) a timely objection
would have easily permitted the juvenile court to state the
requisite findings; and (b) as we find below, no means short of
removal would have adequately protected Rubi.




                                 22
and that Rubi was at risk of suffering -- was not the type
that would leave a physical trace; Rubi’s contact with C.C.
would therefore need to be monitored at every moment,
which would be impossible. Moreover, due to the juvenile
court’s order that he stay away from Dayana, C.C. was not
living in the family home. Had the court not removed Rubi
from his custody, Rubi presumably would have been
spending time alone with C.C. in a separate residence,
without her mother or other siblings to look after her. This
would have placed Rubi at greater risk. (See LACDFS,
supra, 215 Cal.App.4th at 970 [“The changes in the family
circumstances have also placed K.R. at greater risk.
Currently, father is not living with mother. This places K.R.
at greater risk without juvenile court jurisdiction because,
absent juvenile court supervision, K.R. could be spending
time alone with father away from mother’s home, thereby
providing greater opportunity for sexual abuse. The object of
his predatory actions, N.C., is no longer available to him”].)
Nor would conditioning C.C.’s custody of Rubi on
participation in therapy be useful, because C.C. consistently
denied having abused Dayana and “[o]ne cannot correct a
problem one fails to acknowledge.” (In re Gabriel K. (2012)
203 Cal.App.4th 188, 197.)8

8      The cases C.C. cites are distinguishable. (In re Hailey T.
(2012) 212 Cal.App.4th 139, 147-148 [reversing order removing
minor where there was no evidence parents were the perpetrators
of the physical abuse, and unlike the physically abused sibling,
minor was articulate and had regular contact with mandated
(Fn. is continued on the next page.)




                                       23
                       DISPOSITION
      The juvenile court’s orders are affirmed.
 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



                                              MANELLA, P. J.

We concur:



WILLHITE, J.                                       CURREY, J.


reporters]; In re Henry V. (2004) 119 Cal.App.4th 522, 529-530
[reversing order removing minor where it was unclear juvenile
court had employed “clear and convincing” standard, where social
worker had suggested “out-of-home placement [of the minor]
would be useful to secure [mother]’s further cooperation,” and
where DCFS “acknowledged that in-home bonding services were
available, and that unannounced visits and public health nursing
services were potential methods of supervising an in-home
placement, [thus] . . . mitigat[ing] the risk of further physical
abuse”]; In re Ashly F. (2014) 225 Cal.App.4th 803, 810 [reversing
order removing minors where Mother had expressed remorse and
was enrolled in a parenting class, Father had completed a
parenting class, and the court failed to consider reasonable
alternate means of protecting the children such as unannounced
visits by DCFS, public health nursing services, in-home
counseling services, and removing Mother from the home]; In re
A.E. (2014) 228 Cal.App.4th 820, 822 [reversing order removing
minor where abuse was a single instance of “spanking [the minor]
with a belt on her legs and buttocks” and Father was “remorseful
and . . . committed to learning better childrearing techniques”].)




                               24